DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/27/2020, 12/01/2020, and 03/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. In particular, the phraseology of several sections of the specification suggest that the passages have been machine translated, resulting in a loss in clarity. Examples of some unclear, inexact or verbose terms used in the specification are:
In paragraph [0006]: “…when the check occurrence determination unit determines that there is no checking action.” In particular, the language renders it unclear whether or not a checking action has not occurred or whether there is no direction to perform the checking action.
In paragraph [0007]: “…and occurrence information showing occurrence of the notification by the notification unit are associated; and calculate an accumulated value  shows that there is the notification action…” 
In paragraph [0008]: “…when the check occurrence determination unit determines that there is the checking action;”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an unparking direction determination unit that determines an unparking direction” in claim 1
Corresponding structure is found in the specification in at least paragraphs [0043]-[0045], where it is disclosed that control unit 120 includes a memory 130 and a processor 150. The control unit 120 is further disclosed to include “an unparking direction determination unit 152”. Each functional block of control unit 120 is disclosed to represent functions that are implemented by the processor 150 through performing calculations and control of data by executing instruction sets written in the control program 135.
“an acquisition unit that acquires parking-lot map information” in claim 1
Corresponding structure is found in the specification in at least paragraphs [0043]-[0045], where it is disclosed that control unit 120 includes a memory 130 and a processor 150. The control unit 120 is further disclosed to include “a vehicle information acquisition unit 151”. Each functional block of control unit 120 is disclosed to represent functions that are implemented by the processor 150 through performing calculations and control of data by executing instruction sets written in the control program 135.
“a roadway specification unit that specifies the roadway adjacent to a stall where the own vehicle is parked” in claim 1
Corresponding structure is found in the specification in at least paragraphs [0043]-[0045], where it is disclosed that control unit 120 includes a memory 130 and a processor 150. The control unit 120 is further disclosed to include “a roadway specification unit 153”. Each functional block of control unit 120 is disclosed to represent functions that are implemented by the processor 150 through performing calculations and control of data by executing instruction sets written in the control program 135.
“a check direction determination unit that determines a check direction for which a driver of the own vehicle needs to do a checking action” in claim 1
Corresponding structure is found in the specification in at least paragraphs [0043]-[0045], where it is disclosed that control unit 120 includes a memory 130 and a processor 150. The control unit 120 is further disclosed to include “a check direction determination unit 154”. Each functional block of control unit 120 is disclosed to represent functions that are implemented by the processor 150 through performing calculations and control of data by executing instruction sets written in the control program 135.
“a direction information acquisition unit that acquires direction information” in claim 1
Corresponding structure is found in the specification in at least paragraphs [0043]-[0045], where it is disclosed that control unit 120 includes a memory 130 and a processor 150. The control unit 120 is further disclosed to include “a direction information acquisition unit 155”. Each functional block of control unit 120 is disclosed to represent functions that are implemented by the processor 150 through performing calculations and control of data by executing instruction sets written in the control program 135.
“a check occurrence determination unit that sets a detection range” in claim 1
Corresponding structure is found in the specification in at least paragraphs [0043]-[0045], where it is disclosed that control unit 120 includes a memory 130 and a processor 150. The control unit 120 is further disclosed to include “a check occurrence determination unit 156”. Each functional block of control unit 120 is disclosed to represent functions that are implemented by the processor 150 through performing calculations and control of data by executing instruction sets written in the control program 135.
“a notification control unit that controls a notification unit” in claim 1
Corresponding structure is found in the specification in at least paragraphs [0043]-[0045], where it is disclosed that control unit 120 includes a memory 130 and a processor 150. The control unit 120 is further disclosed to include “a notification control unit 157”. Each functional block of control unit 120 is disclosed to represent functions that are implemented by the processor 150 through performing calculations and control of data by executing instruction sets written in the control program 135.
“a tendency detection unit that detects a driving tendency of the driver” in claim 2
Corresponding structure is found in the specification in at least paragraphs [0043]-[0045], where it is disclosed that control unit 120 includes a memory 130 and a processor 150. The control unit 120 is further disclosed to include “a tendency detection unit 158”. Each functional block of control unit 120 is disclosed to represent functions that are implemented by the processor 150 through performing calculations and control of data by executing instruction sets written in the control program 135.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the roadway adjacent to a stall where the own vehicle is parked" in lines 10-12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 are dependent upon independent claim 1 and therefore inherit the above-described deficiency. Accordingly, claims 2-4 are rejected under similar reasoning as independent claim 1.
Regarding claim 2, the claim is generally narrative and indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. In particular, the limitations "stores, in a storage unit, records in which the check direction determined by the check direction determination unit, the direction information acquired by the direction information acquisition unit, and occurrence information showing occurrence of the notification action by the notification unit are associated;" and "shows that there is the notification action" are written in improper idiomatic English.
Claim 3 is dependent upon claim 2 and therefore inherit the above-described deficiencies. Accordingly, claim 3 is rejected under similar reasoning as claim 2.
Regarding claim 3, the claim is generally narrative and indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. In particular, the limitations "the tendency detection unit: 
Claim 5 recites the limitation "the roadway adjacent to a stall where the own vehicle is parked" in lines 11-13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6-8 are dependent upon independent claim 1 and therefore inherit the above-described deficiency. Accordingly, claims 6-8 are rejected under similar reasoning as independent claim 1.
Regarding claim 6, the claim is generally narrative and indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. In particular, the limitation "shows that there is the notification action" is written in improper idiomatic English.
Claim 7 is dependent upon claim 6 and therefore inherit the above-described deficiencies. Accordingly, claim 7 is rejected under similar reasoning as claim 6.
Regarding claim 7, the claim is generally narrative and indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. In particular, the limitations "the records in which the check direction same as the check direction determined by the check direction determination step is registered are acquired from the storage unit, when determined in the check occurrence determination step that there is the checking action;", "indicating that there is the notification action", and “the occurrence information of the records indicating that there is the notification action is changed to the occurrence information indicating that there is no notification action, when determined that the checking action is continuously done for a plurality of times for the check direction based on the acquired records.” are written in improper idiomatic English.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2019/0275942 A1), hereinafter Shimizu, in view of Hampiholi (US 2016/0267335 A1) .

Regarding claim 1, Shimizu teaches an in-vehicle apparatus, comprising:
an unparking direction determination unit that determines an unparking direction of an own vehicle in which the in-vehicle apparatus is loaded;
Shimizu teaches ([0046]): "The adjacent information acquiring unit 43 acquires first obstacle information (first information) when the vehicle V1 has moved backward and entered the parked state and second obstacle information (second information) when the vehicle V1 moves forward from the parked state to exit the parked state." Shimizu further teaches ([0151]): "The display control system 1 differs from that of the fifth embodiment in that the bird's eye view video is displayed if the position of an adjacent vehicle has changed in the exiting direction of the vehicle when the vehicle V1 exits the parked state."
an acquisition unit that acquires parking-lot map information including information of a traveling direction of a roadway within a parking lot based on positional information showing a position of the own vehicle;
Shimizu teaches ([0270]): "Furthermore, the vehicle V1 may be determined to have entered the parked state, for example, if the current location of the vehicle is determined to be in a parking lot based on the map information of the navigation system and the current location information about the vehicle, which are not illustrated, if the current location of the vehicle is determined to be in the parking space, or if the current location of the vehicle is determined to be in the parking lot through the application of the image processing to the video data acquired by the video data acquiring unit 41." Shimizu further teaches ([0271]): "A predicted movement direction is a direction when the vehicle V1 exits the parked state in which the vehicle V1 will move after leaving the parking space P1... The predicted movement direction may be acquired from an arrow or a sign indicating the direction of movement in the parking lot detected by applying the image processing to the video data acquired by the video data acquiring unit 41, or may be acquired from the navigation information."
a roadway specification unit that specifies the roadway adjacent to a stall where the own vehicle is parked based on the parking-lot map information acquired by the acquisition unit, the positional information, and the unparking direction;
Shimizu teaches ([0270]): "Furthermore, the vehicle V1 may be determined to have entered the parked state, for example, if the current location of the vehicle is determined to be in a parking lot based on the map information of the navigation system and the current location information about the vehicle, which are not illustrated, if the current location of the vehicle is determined to be in the parking space, or if the current location of the vehicle is determined to be in the parking lot through the application of the image processing to the video data acquired by the video data acquiring unit 41." Shimizu further teaches ([0271]): "A predicted movement direction is a direction when the vehicle V1 exits the parked state in which the vehicle V1 will move after leaving the parking space P1. When the predicted movement direction can be determined, the display controller 48 may display the bird's-eye view video if the position of an adjacent vehicle located on the predicted movement direction side of the vehicle V1 has changed... The predicted movement direction may be acquired from an arrow or a sign indicating the direction of movement in the parking lot detected by applying the image processing to the video data acquired by the video data acquiring unit 41, or may be acquired from the navigation information." The Examiner has interpreted the “position of an adjacent vehicle 
a direction information acquisition unit that acquires direction information showing at least one of a line of sight or a facing direction of a face of the driver driving the own vehicle;
Shimizu teaches ([0161]): "The driver's seat camera 21B is disposed facing a seating position of a driver's seat of the vehicle V1/ The driver's seat camera 21B photographs the driver seated in the driver's seat so as to be capable of person recognition." Shimizu further teaches ([0180]): "The driver's seat camera 21B takes a photograph so as to be capable of recognizing the face position of the driver relative to the vehicle V1... Alternatively, the driver's seat camera 21B takes a photograph so as to be capable of recognizing a change in the face position of the driver... The expression "face position of the driver" mentioned herein may be replaced with "position of the eyes of the driver"."
However, Shimizu does not outright teach the determination of a check direction for which a driver of the own vehicle needs to do a checking action for checking safety before the own vehicle enters the roadway and setting a detection range based on the check direction determined by the check direction determination unit. Hampiholi teaches a driver distraction detection system, comprising:
a check direction determination unit that determines a check direction for which a driver of the own vehicle needs to do a checking action for checking safety before the own vehicle enters the roadway based on the traveling direction of the roadway specified by the roadway specification unit and the unparking direction;
Hampiholi teaches ([0062]): "If, in another example, the driver data indicates that the driver's eye is looking in a direction other along the trajectory of the vehicle, for prolonged times (as derived from comparing with historical data at 510), it may be determined that the driver is distracted at 514." Hampiholi further if it is determined that the driver is not looking ahead, indicating a visual distraction and that the vehicle is stopped at a traffic signal, then the severity rank assigned is low, say R=1, for example." Though the example provided by Hampiholi stipulates that the vehicle is stopped at a stop light, one of ordinary skill in the art would recognize that such an implementation would be readily modified to instead account for a vehicle stopped inside a parking spot. Such a situation is analogous, as the vehicles in both scenarios are stopped prior to beginning travel in a specified direction.
a check occurrence determination unit that sets a detection range based on the check direction determined by the check direction determination unit, and determines whether or not at least one of the line of sight or the facing direction of the face of the driver acquired by the direction information acquisition unit is within the detection range so as to determine occurrence of the checking action;
Hampiholi teaches ([0066]): "As an example scenario, if it is determined that the driver is not looking ahead, indicating a visual distraction and that the vehicle is stopped at a traffic signal, then the severity rank assigned is low, say R=1, for example. However, if it is determined that the driver is not looking ahead, and that the vehicle is approaching a turn in the city at a high speed, then the severity rank is determined to be high, R=8, for example." Hampiholi further teaches ([0067]): "If it is determined that the driver is looking ahead, then the method 800 proceeds to 802, where it continues to receive and analyze data as explained earlier. If at 810, it is determined that the driver is not looking ahead
and a notification control unit that controls a notification unit to execute a notification action when the check occurrence determination unit determines that there is no checking action.
Hampiholi teaches ([0066]): "As an example scenario, if it is determined that the driver is not looking ahead, indicating a visual distraction and that the vehicle is stopped at a traffic signal, then the severity rank assigned is low, say R=1, for example." ([0051]): "If the severity rank R is in the first range (e.g., low), a visual alert may be indicated which may either be displayed in the display subsystem 316 of the head unit 304a and/or be sent out to any system capable of displaying the visual warning to the driver..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu to incorporate the teachings of Hampiholi to provide the determination of a check direction for which a driver of the own vehicle needs to do a checking action for checking safety before the own vehicle enters the roadway and setting a detection range based on the check direction determined by the check direction determination unit. Shimizu and Hampiholi are each directed towards similar pursuits in the field of driver monitoring and driving assistance. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Hampiholi, as incorporating the check direction determination unit as disclosed by Hampiholi would advantageously allow for the determination that the driver of the vehicle is distracted, as recognized by Hampiholi ([0066]). On the whole, one would be motivated to incorporate the teachings of Hampiholi in order to address driver distractions in a timely manner, as recognized by Hampiholi ([0017]).

Regarding claim 2, Shimizu and Hampiholi teach the aforementioned limitations of claim 1. However, Shimizu does not outright teach a tendency detection unit, occurrence information showing occurrence of the notification action, nor the calculation of an accumulated value of the number of 
a tendency detection unit that detects a driving tendency of the driver,
Hampiholi teaches ([0062]): "As another example, the driver data may include position of the head. If it is determined that the position of the head is moving constantly by comparing with historical data at 510, which in one example, may be due to head nodding, it may be determined that the driver is distracted at 514."
wherein the tendency detection unit: stores, in a storage unit, records in which the check direction determined by the check direction determination unit, the direction information acquired by the direction information acquisition unit,
Hampiholi teaches ([0066]): "As an example scenario, if it is determined that the driver is not looking ahead, indicating a visual distraction and that the vehicle is stopped at a traffic signal, then the severity rank assigned is low, say R=1, for example." Hampiholi further teaches ([0062]): "As another example, the driver data may include position of the head. If it is determined that the position of the head is moving constantly by comparing with historical data at 510, which in one example, may be due to head nodding, it may be determined that the driver is distracted at 514." Thus, the historical data stores records which indicate correspondence of the check direction.
 and occurrence information showing occurrence of the notification action by the notification unit are associated;
Hampiholi teaches ([0051]): "If the severity rank R is in the first range (e.g., low), a visual alert may be indicated which may either be displayed in the display subsystem 316 of the head unit 304a and/or be sent out to any system capable of displaying the visual warning to the driver..." Thus, the visual alert 
and calculates an accumulated value of the number of records in which the occurrence information shows that there is the notification action, and the check direction determined by the check direction determination unit and the direction information acquired by the direction information acquisition unit are consistent,
Hampiholi teaches ([0062]): "As another example, the driver data may include position of the head. If it is determined that the position of the head is moving constantly by comparing with historical data at 510, which in one example, may be due to head nodding, it may be determined that the driver is distracted at 514." One of ordinary skill in the art would recognize that, in this implementation, head nodding would be represented in historical data as accumulated values of the number of records in which the driver is known to have their head position in an acceptable location and in which the driver is known to not have their head in an acceptable position.
and when the calculated accumulated value is equal to or more than a set number, gives an instruction to the notification control unit to execute the notification action.
Hampiholi teaches ([0062]): "As another example, the driver data may include position of the head. If it is determined that the position of the head is moving constantly by comparing with historical data at 510, which in one example, may be due to head nodding, it may be determined that the driver is distracted at 514." Hampiholi further teaches ([0066]): "As an example scenario, if it is determined that the driver is not looking ahead, indicating a visual distraction and that the vehicle is stopped at a traffic signal, then the severity rank assigned is low, say R=1, for example." Hampiholi even further teaches ([0051]): "If the severity rank R is in the first range (e.g., low), a visual alert may be indicated which may either be displayed in the display subsystem 316 of the head unit 304a and/or be sent out to any system capable of displaying the visual warning to the driver..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu and Hampiholi to further incorporate the teachings of Hampiholi to provide a tendency detection unit, occurrence information showing occurrence of the notification action, and the calculation of an accumulated value of the number of records in which the occurrence information shows that there is the notification action. Shimizu and Hampiholi are each directed towards similar pursuits in the field of driver monitoring and driving assistance. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Hampiholi, as incorporating the tendency detection as disclosed by Hampiholi would advantageously allow for the determination that the driver of the vehicle is distracted, as recognized by Hampiholi ([0062]). On the whole, one would be motivated to incorporate the teachings of Hampiholi in order to address driver distractions in a timely manner, as recognized by Hampiholi ([0017]).

Regarding claim 3, Shimizu and Hampiholi teach the aforementioned limitations of claim 2. However, Shimizu does not outright teach acquiring, from the storage unit, records in which the check direction is the same as the check direction determined by the check direction determination unit is registered and changing the occurrence information of the records. Hampiholi further teaches:
the tendency detection unit: acquires, from the storage unit, the records in which the check direction same as the check direction determined by the check direction determination unit is registered, when the check occurrence determination unit determines that there is the checking action;
Hampiholi teaches ([0062]): "As another example, the driver data may include position of the head. If it is determined that the position of the head is moving constantly by comparing with historical data at 510, which in one example, it may be determined that the driver is distracted at 514." One of ordinary skill in the art would recognize that, in this implementation, head nodding would be represented in historical data as accumulated values of the number of records in which the driver is known to have their head position in an acceptable location and in which the driver is known to not have their head in an acceptable position.
and among the acquired records, changes the occurrence information of the records indicating that there is the notification action to the occurrence information indicating that there is no notification action, when determined that the checking action is continuously done for a plurality of times for the check direction based on the acquired records.
Hampiholi teaches ([0062]): "As another example, the driver data may include position of the head. If it is determined that the position of the head is moving constantly by comparing with historical data at 510, which in one example, may be due to head nodding, it may be determined that the driver is distracted at 514." One of ordinary skill in the art would recognize that, in this implementation, head nodding would be represented in historical data as accumulated values of the number of records in which the driver is known to have their head position in an acceptable location and in which the driver is known to not have their head in an acceptable position.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu and Hampiholi to further incorporate the teachings of Hampiholi to provide acquiring, from the storage unit, records in which the check direction is the same as the check direction determined by the check direction determination unit is registered and changing the occurrence information of the records. Shimizu and Hampiholi are each directed towards similar pursuits in the field of driver monitoring and driving assistance. As such, one of ordinary skill in 

Regarding claim 5, Shimizu teaches a control method of an in-vehicle apparatus, the method comprising:
 an unparking direction determination step of determining an unparking direction of an own vehicle in which the in-vehicle apparatus is loaded;
Shimizu teaches ([0046]): "The adjacent information acquiring unit 43 acquires first obstacle information (first information) when the vehicle V1 has moved backward and entered the parked state and second obstacle information (second information) when the vehicle V1 moves forward from the parked state to exit the parked state." Shimizu further teaches ([0151]): "The display control system 1 differs from that of the fifth embodiment in that the bird's eye view video is displayed if the position of an adjacent vehicle has changed in the exiting direction of the vehicle when the vehicle V1 exits the parked state."
an acquisition step of acquiring parking-lot map information including information of a traveling direction of a roadway within a parking lot based on positional information showing a position of the own vehicle;
Shimizu teaches ([0270]): "Furthermore, the vehicle V1 may be determined to have entered the parked state, for example, if the current location of the vehicle is determined to be in a parking lot based on the map information of the navigation system and the current location information about the vehicle, which are not illustrated, if the current location of the vehicle is determined to be in the predicted movement direction is a direction when the vehicle V1 exits the parked state in which the vehicle V1 will move after leaving the parking space P1... The predicted movement direction may be acquired from an arrow or a sign indicating the direction of movement in the parking lot detected by applying the image processing to the video data acquired by the video data acquiring unit 41, or may be acquired from the navigation information."
a roadway specification step of specifying the roadway adjacent to a stall where the own vehicle is parked based on the parking-lot map information acquired by the acquisition step, the positional information, and the unparking direction;
Shimizu teaches ([0270]): "Furthermore, the vehicle V1 may be determined to have entered the parked state, for example, if the current location of the vehicle is determined to be in a parking lot based on the map information of the navigation system and the current location information about the vehicle, which are not illustrated, if the current location of the vehicle is determined to be in the parking space, or if the current location of the vehicle is determined to be in the parking lot through the application of the image processing to the video data acquired by the video data acquiring unit 41." Shimizu further teaches ([0271]): "A predicted movement direction is a direction when the vehicle V1 exits the parked state in which the vehicle V1 will move after leaving the parking space P1. When the predicted movement direction can be determined, the display controller 48 may display the bird's-eye view video if the position of an adjacent vehicle located on the predicted movement direction side of the vehicle V1 has changed... The predicted movement direction may be acquired 
a direction information acquisition step of acquiring direction information showing at least one of a line of sight or a facing direction of a face of the driver driving the own vehicle;
Shimizu teaches ([0161]): "The driver's seat camera 21B is disposed facing a seating position of a driver's seat of the vehicle V1/ The driver's seat camera 21B photographs the driver seated in the driver's seat so as to be capable of person recognition." Shimizu further teaches ([0180]): "The driver's seat camera 21B takes a photograph so as to be capable of recognizing the face position of the driver relative to the vehicle V1... Alternatively, the driver's seat camera 21B takes a photograph so as to be capable of recognizing a change in the face position of the driver... The expression "face position of the driver" mentioned herein may be replaced with "position of the eyes of the driver"."
However, Shimizu does not outright teach the determination of a check direction for which a driver of the own vehicle needs to do a checking action for checking safety before the own vehicle enters the roadway and setting a detection range based on the check direction determined by the check direction determination unit. Hampiholi teaches a driver distraction detection system, comprising:
a check direction determination step of determining a check direction for which a driver of the own vehicle needs to do a checking action for checking safety before the own vehicle enters the roadway based on the traveling direction of the roadway specified by the roadway specification step and the unparking direction;
Hampiholi teaches ([0062]): "If, in another example, the driver data indicates that the driver's eye is looking in a direction other along the trajectory of the vehicle, for prolonged times (as derived from comparing with historical data at 510), it may be determined that the driver is distracted at 514." Hampiholi further teaches ([0066]): "As an example scenario, if it is determined that the driver is not looking ahead, indicating a visual distraction and that the vehicle is stopped at a traffic signal, then the severity rank assigned is low, say R=1, for example." Though the example provided by Hampiholi stipulates that the vehicle is stopped at a stop light, one of ordinary skill in the art would recognize that such an implementation would be readily modified to instead account for a vehicle stopped inside a parking spot. Such a situation is analogous, as the vehicles in both scenarios are stopped prior to beginning travel in a specified direction.
a check occurrence determination step of setting a detection range based on the check direction determined by the check direction determination step, and determining whether or not at least one of the line of sight or the facing direction of the face of the driver acquired by the direction information acquisition step is within the detection range so as to determine occurrence of the checking action;
Hampiholi teaches ([0066]): "As an example scenario, if it is determined that the driver is not looking ahead, indicating a visual distraction and that the vehicle is stopped at a traffic signal, then the severity rank assigned is low, say R=1, for example. However, if it is determined that the driver is not looking ahead, and that the vehicle is approaching a turn in the city at a high speed, then the severity rank is determined to be high, R=8, for example." Hampiholi further teaches ([0067]): "If it is determined that the driver is looking ahead, then the method 800 proceeds to 802, where it continues to receive and analyze data as explained earlier. If at 810, it is determined that the driver is not looking ahead, then the method 800 proceeds to 812, where it is checked if the vehicle is at a stop signal or in a garage, for example." Here, the detection range corresponds to the driver looking ahead; looking outside of this range indicates that the driver is not looking ahead.
and a notification step of controlling a notification unit to execute a notification action when determined by the check occurrence determination step that there is no checking action.
Hampiholi teaches ([0066]): "As an example scenario, if it is determined that the driver is not looking ahead, indicating a visual distraction and that the vehicle is stopped at a traffic signal, then the severity rank assigned is low, say R=1, for example." ([0051]): "If the severity rank R is in the first range (e.g., low), a visual alert may be indicated which may either be displayed in the display subsystem 316 of the head unit 304a and/or be sent out to any system capable of displaying the visual warning to the driver..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu to incorporate the teachings of Hampiholi to provide the determination of a check direction for which a driver of the own vehicle needs to do a checking action for checking safety before the own vehicle enters the roadway and setting a detection range based on the check direction determined by the check direction determination unit. Shimizu and Hampiholi are each directed towards similar pursuits in the field of driver monitoring and driving assistance. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Hampiholi, as incorporating the check direction determination unit as disclosed by Hampiholi would advantageously allow for the determination that the driver of the vehicle is distracted, as recognized by Hampiholi ([0066]). On the whole, one would be motivated to incorporate the teachings of Hampiholi in order to address driver distractions in a timely manner, as recognized by Hampiholi ([0017]).


a tendency detection step of detecting a driving tendency of the driver,
Hampiholi teaches ([0062]): "As another example, the driver data may include position of the head. If it is determined that the position of the head is moving constantly by comparing with historical data at 510, which in one example, may be due to head nodding, it may be determined that the driver is distracted at 514."
wherein, in the tendency detection step: records in which the check direction determined by the check direction determination step, the direction information acquired by the direction information acquisition step,
Hampiholi teaches ([0066]): "As an example scenario, if it is determined that the driver is not looking ahead, indicating a visual distraction and that the vehicle is stopped at a traffic signal, then the severity rank assigned is low, say R=1, for example." Hampiholi further teaches ([0062]): "As another example, the driver data may include position of the head. If it is determined that the position of the head is moving constantly by comparing with historical data at 510, which in one example, may be due to head nodding, it may be determined that the driver is distracted at 514." Thus, the historical data stores records which indicate correspondence of the check direction.
 and occurrence information showing occurrence of the notification action by the notification unit are associated are stored in a storage unit; 
Hampiholi teaches ([0051]): "If the severity rank R is in the first range (e.g., low), a visual alert may be indicated which may either be displayed in the display subsystem 316 of the head unit 304a and/or be sent out to any system capable of displaying the visual warning to the driver..." Thus, the visual alert (i.e., the occurrence information) must be at least temporarily stored in order to communicate the visual alert to the display subsystem or other systems.
and an accumulated value of the number of records in which the occurrence information shows that there is the notification action, and the check direction determined by the check direction determination step and the direction information acquired by the direction information acquisition step are consistent is calculated, 
Hampiholi teaches ([0062]): "As another example, the driver data may include position of the head. If it is determined that the position of the head is moving constantly by comparing with historical data at 510, which in one example, may be due to head nodding, it may be determined that the driver is distracted at 514." One of ordinary skill in the art would recognize that, in this implementation, head nodding would be represented in historical data as accumulated values of the number of records in which the driver is known to have their head position in an acceptable location and in which the driver is known to not have their head in an acceptable position.
and when the calculated accumulated value is equal to or more than a set number, the notification action is executed by the notification unit.
Hampiholi teaches ([0062]): "As another example, the driver data may include position of the head. If it is determined that the position of the head is moving constantly by comparing with historical data at 510, which in one example, may be due to head nodding, it may be determined that the driver is distracted at 514." Hampiholi further teaches ([0066]): "As an example it is determined that the driver is not looking ahead, indicating a visual distraction and that the vehicle is stopped at a traffic signal, then the severity rank assigned is low, say R=1, for example." Hampiholi even further teaches ([0051]): "If the severity rank R is in the first range (e.g., low), a visual alert may be indicated which may either be displayed in the display subsystem 316 of the head unit 304a and/or be sent out to any system capable of displaying the visual warning to the driver..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu and Hampiholi to further incorporate the teachings of Hampiholi to provide a tendency detection unit, occurrence information showing occurrence of the notification action, and the calculation of an accumulated value of the number of records in which the occurrence information shows that there is the notification action. Shimizu and Hampiholi are each directed towards similar pursuits in the field of driver monitoring and driving assistance. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Hampiholi, as incorporating the tendency detection as disclosed by Hampiholi would advantageously allow for the determination that the driver of the vehicle is distracted, as recognized by Hampiholi ([0062]). On the whole, one would be motivated to incorporate the teachings of Hampiholi in order to address driver distractions in a timely manner, as recognized by Hampiholi ([0017]).

Regarding claim 7, Shimizu and Hampiholi teach the aforementioned limitations of claim 6. However, Shimizu does not outright teach acquiring, from the storage unit, records in which the check direction is the same as the check direction determined by the check direction determination unit is registered and changing the occurrence information of the records. Hampiholi further teaches:
in the tendency detection step: the records in which the check direction same as the check direction determined by the check direction determination step is registered are acquired 
Hampiholi teaches ([0062]): "As another example, the driver data may include position of the head. If it is determined that the position of the head is moving constantly by comparing with historical data at 510, which in one example, may be due to head nodding, it may be determined that the driver is distracted at 514." One of ordinary skill in the art would recognize that, in this implementation, head nodding would be represented in historical data as accumulated values of the number of records in which the driver is known to have their head position in an acceptable location and in which the driver is known to not have their head in an acceptable position.
and among the acquired records, the occurrence information of the records indicating that there is the notification action is changed to the occurrence information indicating that there is no notification action, when determined that the checking action is continuously done for a plurality of times for the check direction based on the acquired records.
Hampiholi teaches ([0062]): "As another example, the driver data may include position of the head. If it is determined that the position of the head is moving constantly by comparing with historical data at 510, which in one example, may be due to head nodding, it may be determined that the driver is distracted at 514." One of ordinary skill in the art would recognize that, in this implementation, head nodding would be represented in historical data as accumulated values of the number of records in which the driver is known to have their head position in an acceptable location and in which the driver is known to not have their head in an acceptable position.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu and Hampiholi to further incorporate the .

Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu and Hampiholi in view of Baek (US 2016/0159397 A1).

Regarding claim 4, Shimizu and Hampiholi teach the aforementioned limitations of claim 1. Shimizu further teaches:
a vehicle information acquisition unit that acquires vehicle information of the own vehicle,
Shimizu teaches ([0063]): "The vehicle information gathering unit 42 acquires vehicle information, such as gear shift operation information of the vehicle V1, that serves as a parking start trigger or a parking end trigger from… various sensors sensing states of the vehicle V1."
and determines the unparking direction based on the determined parking direction.
Shimizu teaches ([0271]): "A predicted movement direction is a direction when the vehicle V1 exits the parked state in which the vehicle V1 will move after leaving the parking space P1. When the predicted movement direction can be determined, the display controller 48 may display the bird's-eye view video if predicted movement direction may be acquired from an arrow or a sign indicating the direction of movement in the parking lot detected by applying the image processing to the video data acquired by the video data acquiring unit 41, or may be acquired from the navigation information." Thus, the predicted movement direction (i.e., the unparking direction) is determined based on the direction of movement in the parking lot (i.e., the determined parking direction).
However, neither Shimizu nor Hampiholi outright teach determining a parking direction of the own vehicle based on a car speed and operation position information of a shift lever included in the vehicle information. Baek teaches an automatic parking controlling apparatus and method, comprising:
wherein the unparking direction determination unit determines a parking direction of the own vehicle based on a car speed and operation position information of a shift lever included in the vehicle information,
Baek teaches ([0010]): "In one general aspect, an automatic parking controlling apparatus of a vehicle includes: … a gradient angle calculating unit configured to calculate a gradient angle of a road surface by using a gradient of the vehicle and a degree to which the vehicle has slipped backwards according to a comparison between forward movement acceleration of the vehicle and a speed of the vehicle; a parking path calculating unit configured to calculate sequential turning paths for reverse perpendicular parking based on the calculated gradient angle of the road surface and the recognized parking space; and a control unit configured to control steering for reverse perpendicular parking according to the calculated sequential turning paths." Regardign the acceleration, Baek further teaches ([0043]): "...a degree to which the vehicle has slipped backwards, obtained by comparing engine acceleration and a speed of namely an engine torque value and a speed of the vehicle." Thus, the Examiner has interpreted an engine torque value to correspond to position information of a shift lever (e.g., an accelerator pedal position, as is commonplace in the art). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu and Hampiholi to incorporate the teachings of Baek to provide determining a parking direction of the own vehicle based on a car speed and operation position information of a shift lever included in the vehicle information. Shimizu, Hampiholi, and Baek are each directed towards similar pursuits in the field of driver monitoring and driving assistance. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Baek, as doing so advantageously provides a method for effective, safe parking of a vehicle in a parking space, as recognized by Baek ([0002]).

Regarding claim 8, Shimizu and Hampiholi teach the aforementioned limitations of claim 5. Shimizu further teaches:
a vehicle information acquisition step of acquiring vehicle information of the own vehicle,
Shimizu teaches ([0063]): "The vehicle information gathering unit 42 acquires vehicle information, such as gear shift operation information of the vehicle V1, that serves as a parking start trigger or a parking end trigger from… various sensors sensing states of the vehicle V1."
and the unparking direction is determined based on the determined parking direction.
Shimizu teaches ([0271]): "A predicted movement direction is a direction when the vehicle V1 exits the parked state in which the vehicle V1 will move after leaving the parking space P1. When the predicted movement direction can be determined, the display controller 48 may display the bird's-eye view video if predicted movement direction may be acquired from an arrow or a sign indicating the direction of movement in the parking lot detected by applying the image processing to the video data acquired by the video data acquiring unit 41, or may be acquired from the navigation information." Thus, the predicted movement direction (i.e., the unparking direction) is determined based on the direction of movement in the parking lot (i.e., the determined parking direction).
However, neither Shimizu nor Hampiholi outright teach determining a parking direction of the own vehicle based on a car speed and operation position information of a shift lever included in the vehicle information. Baek teaches an automatic parking controlling apparatus and method, comprising:
wherein in the unparking direction determination step, a parking direction of the own vehicle is determined based on a car speed and operation position information of a shift lever included in the vehicle information,
Baek teaches ([0010]): "In one general aspect, an automatic parking controlling apparatus of a vehicle includes: … a gradient angle calculating unit configured to calculate a gradient angle of a road surface by using a gradient of the vehicle and a degree to which the vehicle has slipped backwards according to a comparison between forward movement acceleration of the vehicle and a speed of the vehicle; a parking path calculating unit configured to calculate sequential turning paths for reverse perpendicular parking based on the calculated gradient angle of the road surface and the recognized parking space; and a control unit configured to control steering for reverse perpendicular parking according to the calculated sequential turning paths." Regardign the acceleration, Baek further teaches ([0043]): "...a degree to which the vehicle has slipped backwards, obtained by comparing engine acceleration and a speed of namely an engine torque value and a speed of the vehicle." Thus, the Examiner has interpreted an engine torque value to correspond to position information of a shift lever (e.g., an accelerator pedal position, as is commonplace in the art). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu and Hampiholi to incorporate the teachings of Baek to provide determining a parking direction of the own vehicle based on a car speed and operation position information of a shift lever included in the vehicle information. Shimizu, Hampiholi, and Baek are each directed towards similar pursuits in the field of driver monitoring and driving assistance. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Baek, as doing so advantageously provides a method for effective, safe parking of a vehicle in a parking space, as recognized by Baek ([0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawabata et al. (US 7,924,171 B2) teaches a parking assist apparatus and method, including the estimation of the orientation of the parking space near the vehicle and the generation of a parking trajectory. Marti et al. (US 2015/0193664 A1) teaches detecting visual inattention based on eye convergence, applied particularly to the driver of a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662           

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662